TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00682-CV



                     Darrell Saunders and Melissa Saunders, Appellants

                                               v.

                       Robert Brown and Rosemary Brown, Appellees




      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
         NO. 198,354-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have notified us that they have settled their dispute and no longer wish

to pursue this appeal. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: May 5, 2005